SUMMARY ORDERS
Petitioners Marika Buta, Aexandra Buta, and Lucas Buta petition for review of that portion of the May 6, 2004 BIA decision that denied their motion, under 8 C.F.R. § 1003.2(c)(3)(H), to reopen their asylum proceedings based on changed country circumstances. We assume the parties’ familiarity with the underlying facts and procedural history of this matter.
This Court reviews the BIA’s denial of a motion to reopen for abuse of discretion. See Ke Zhen Zhao v. United States Dep’t *31of Justice, 265 F.3d 83, 93 (2d Cir.2001). An abuse of discretion may be found where the BIA’s decision “provides no rational explanation, inexplicably departs from established policies ..., is devoid of any reasoning, or contains only summary or conclusory statements; that is to say, where the Board has acted in an arbitrary or capricious manner.” Id. at 93. In reviewing the denial of a motion to reopen, this Court is precluded from passing on the merits of the underlying claim for relief; our review is confined to the merits of the denial of consideration. Id. at 89-90.
In this case, the BIA did not abuse its discretion in concluding that the various exhibits submitted by Marika Buta and her children, Aleksandra and Llukas Buta, did not establish a prima facie case of changed circumstances in Albania. Although the exhibits filed in support of the Buta family’s motion to reopen noted election day violence in the Himara region, the exhibits indicated that the Albanian political process has improved in Albania as a whole since the elections in 2000. Furthermore, the submitted evidence indicated that, because there had been a long history of interethnic tension in Albania, the situation in Albania has only changed by improving. Finally, the exhibits also evidenced little, if any, electoral discrimination with respect to Greek Albanians. Accordingly, the BIA did not act arbitrarily or capriciously in denying the Buta family’s motion to reopen.
The petition for review is therefore denied.